Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to application 16/699,162, which was filed 11/29/19. Claims 1-20 are pending in the application and have been considered.

Specification
The abstract of the disclosure is objected to because in line 6, should “generate update” be “generate an update” or “generate updates”?
On page 1, paragraph [0002], line 2, should “cars on robotic assembly line” be “cars on a robotic assembly line”?
On page 2 paragraph [0004], line 9, should “person who are in charge” be “persons who are in charge”?
The last sentence on page 3, paragraph [0006], is missing period at the end.
Applicant’s assistance is respectfully requested in proofreading the rest of the lengthy specification in order to identify and correct minor informalities. 

Claim Objections
Claim 7 is objected to because of the following informalities:  in line 5, should “deleting” be “delete”?  Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 8-10, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dasgupta et al. (10,592,544) in view of Suzuki et al. (2012/0084235).

Consider claim 1, Dasgupta discloses a computer system for updating an existing computer process model based on externally sourced data (updating the process models 122 using domain knowledge ontology 126, Col 9 lines 30-50, Fig 2), the computer system comprising: a non-transitory storage medium (CRM not including a transitory medium, Col 20 lines 46-60) configured to store a process model that includes a plurality of process model entities that each include textual descriptions (Fig 6B is an example process model, Col 2 lines 43-44, with entities and accompanying text such as “Approve purchase order for payment”); a transceiver configured to receive a plurality of electronic data messages from at least one external data source, each of the plurality of electronic data messages including text data (extraction of objects stored in unstructured data sources that could include text in 
Dasgupta does not specifically mention parsing the first text data to determine words grammatically linked to the first word.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dasgupta by parsing the first text data to determine words grammatically linked to the first word in order to assist in the problem of predicting a structure hidden behind certain information, as suggested by Suzuki ([0002]).


Consider claim 12, Dasgupta discloses a non-transitory computer readable storage medium (CRM not including a transitory medium, Col 20 lines 46-60) comprising an application program for use with a computer system that updates an existing computer process model based on externally sourced data (updating the process models 122 using domain knowledge ontology 126, Col 9 lines 30-50, Fig 2), the application program comprising instructions that cause the computer system to: receive a plurality of electronic data messages from at least one external data source, each of the plurality of electronic data messages including text data access a process model that is stored in electronic memory, the process model including that includes a plurality of process model entities that each include textual descriptions (extraction of objects stored in unstructured data sources that could include text in natural language and other documents saved in a distributed fashion… which are retrieved, Col 1 lines 50-55, which can include emails, Col 4 lines 49-51); retrieve at least one semantic similarity value that is between 1) the first text data of at least a first message of the plurality of electronic data messages, and 2) the textual description of a first process model entity of the plurality of process model entities (a word embedding may be a vector in a n-dimensional space the represents the semantic relationships of the named entities relative to other words presented in the text of the unstructured source 112, Col 12-13 lines 53-6); cause the first text data to be classified, based on at least a first word that is within the 
Dasgupta does not specifically mention determining words grammatically linked to the first word.
Suzuki discloses determining words grammatically linked to the first word (each token is given a label indicating a grammatical linking relationship, [0007], Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dasgupta by determining words grammatically linked to the first word for reasons similar to those for claim 1.

Consider claim 19, Dasgupta discloses a method implemented on a computer system for updating an existing computer process model based on externally sourced data (updating the process 
Dasgupta does not specifically mention determining words grammatically linked to the first word.
Suzuki discloses determining words grammatically linked to the first word (each token is given a label indicating a grammatical linking relationship, [0007], Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dasgupta by determining words grammatically linked to the first word for reasons similar to those for claim 1.

Consider claim 6, Dasgupta discloses the multiple possible classifications includes a removal classification and an addition classification (in the example, “purchase of item X” is considered an addition classification since two instances are added, and “purchase” is considered a removal classification, since the item purchased has been removed; two purchases may be two instances of activities, but may be classified as the same event "purchase of item X" or simply "purchase," depending on the granularity of how the computing server 130 defines an event, Col 15 lines 5-13). 

Consider claim 8, Dasgupta discloses the processing system is further configured to store one of a plurality of topic categories in connection with the text data of each one of the plurality of data electronic data messages (A domain 110 may be associated with a specific domain knowledge ontology, which could include representations, naming, definitions of categories, properties, and relationships among various concepts, data, and entities that are related to the domain 110, Col 3 lines 35-39).



Consider claim 10, Dasgupta discloses the processing system is further configured to: generate a plurality of pairs, where each pair is based on the topical classification of text data from an electronic data message being the same as the topical classification of the textual descriptions of a processing entity (Fig 6B is an example process model, Col 2 lines 43-44, with numerous generated “pairs”). 
Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dasgupta et al. (10,592,544) in view of Suzuki et al. (2012/0084235), in further view of Victoroff et al. (10,956,790).

Consider claim 11, Dasgupta and Suzuki do not, but Victoroff discloses the updates to the process model are highlighted by using a different color or other visual indicator that the update to the process model has been produced automatically (coloring of the structure update to display, Col 18 lines 29-42, Fig 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dasgupta and Suzuki such that the updates to the process model are highlighted by using a different color or other visual indicator that the update to the process model has been produced automatically in order to assist the user in intuitively discovering and understanding topic variants, as suggested by Victoroff (Col 1 lines 29-33).

Consider claim 18, Dasgupta and Suzuki do not, but Victoroff discloses the updates to the process model are highlighted by using a different color or other visual indicator that the update to the process model has been produced automatically (coloring of the structure update to display, Col 18 lines 29-42, Fig 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dasgupta and Suzuki such that the updates to the process model are highlighted by using a different color or other visual indicator that the update to the process model has been produced automatically for reasons similar to those for claim 11.

Allowable Subject Matter
Claims 2-5, 7, 13-17, and 20 are objected to as being dependent on a rejected base claim, but would be allowable if rewritten in independent form including all limitations of the base and any intervening claims.

The following is the examiner’s statement of reasons for indicating subject matter allowable over the prior art:

Consider claim 2, the prior art alone or in combination does not teach or suggest: “…perform a grammar determination whether the one or more linked words is associated one of a first group and a second group, the first group for nouns and pronouns and the second group for verbs and adverbs, wherein the update to the process model is based on the performed grammar determination.” Claims 13 and 20 recite similar limitations. Claims 3-5 and 14-16 further limit the allowable subject matter of parent claims 2 and 13, respectively. 

Consider claim 7, the prior art alone or in combination does not teach or suggest: “…the processing system is further configured to based on classification of the first text data into the removal classification, determine one or more links from the process model entity that is retrieved and deleting the one or more links from the process model.” Claim 17 recites similar limitations.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180032861 A1 Oliner discloses automated data-generation for an event-based system
US 20170109657 A1 Marcu discloses identifying a sequence corresponding to an execution of a Business Processes (BP) using a machine learning-based model of the BP generated based on sequences corresponding to previous executions of the BP by a plurality of organizations
US 20160140236 A1 Estes discloses associations of natural language artifacts may be learned from natural language artifacts in unstructured data sources, and semantic and syntactic relationships may be learned in structured data sources, using grouping based on a criteria of shared features that are dynamically determined without the use of a priori classifications, by employing conditional probability constraints
US 9176951 B2 Patrudu discloses representing and processing activity models

Any inquiry concerning this communication or earlier communications from the examiner 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Flanders can be reached on 571/272-7516. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Jesse S Pullias/
Primary Examiner, Art Unit 2655                                                                10/21/21